Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 15, 2014

                                        No. 04-14-00316-CV

                        IN THE INTEREST OF J.F., MINOR CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02694
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER
       The appellant’s brief was originally due to be filed in this appeal on June 9, 2014. On
June 9, 2014, appellant’s attorney filed a motion for extension of time to file appellant’s brief,
noting the underlying cause was a ten-day jury trial resulting in an extensive appellate record
which counsel needed additional time to review. The motion was granted, extending the
deadline to file the brief to June 29, 2014. The order stated, “Because this is an accelerated
appeal from an order terminating appellant’s parental rights, no further extensions of time will be
granted.”

        On June 29, 2014, appellant’s attorney filed a second motion for extension of time to file
appellant’s brief, again noting the underlying cause was a ten-day jury trial and counsel needed
additional time to review the record. The motion was granted, extending the deadline to file the
brief to July 6, 2014. The order stated, “No further extensions of time will be considered or
granted.”

        On July 7, 2014, appellant’s attorney filed a third motion for extension of time to file
appellant’s brief, noting for the first time that the clerk’s record did not contain the jury charge or
the jury’s verdict. Appellant’s attorney requested that this court order the trial court clerk to file
a supplemental clerk’s record and to re-set the deadline for the filing of appellant’s brief because
the record was incomplete. See TEX. R. APP. P. 34.5(c)(1) (setting forth proper procedure for
requesting supplemental clerk’s record).

       On July 14, 2014, a supplemental clerk’s record was filed in this appeal containing the
jury charge and jury verdict. As has been noted in prior orders, because this is an accelerated
appeal of the trial court’s order terminating appellants’ parental rights, Rule 6.2 of the Texas
Rules of Judicial Administration mandates that this appeal be brought to final disposition within
180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. This mandated
deadline cannot be re-set or extended by this court.
        Appellant’s attorney, Mr. James B. Peplinski, is ORDERED to file appellant’s brief in
this court no later than July 21, 2014. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED OR CONSIDERED UNDER ANY CIRCUMSTANCE. If appellant’s brief is
not filed by the deadline stated in this order, the matter will be referred to a panel of this court to
consider whether contempt charges should be brought against Mr. Peplinski for failing to comply
with this court’s orders.




                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court